DETAILED ACTION
	This is the first office action in response to U.S. application 16/517,741. All claims are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “defining a monitor region parallel to a coordinate system for the robot” is rejected because as written it is unclear how the monitor region is parallel to a robot coordinate system. In light of the disclosure, specifically paragraph 30, it is being interpreted as “defining a monitor region with a coordinate system parallel to a coordinate system for the robot” to make it clear that the coordinate system of the monitoring region is what will be parallel to the coordinate system for the robot.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (“Systems and Algorithms for Development of the Robot Safety Function”) in view of Miyake (US 4613943).
Regarding claim 1, Baek teaches a method for controlling a robot (Fig. 2 depicts the method for controlling the robot), comprising: 
defining a robot monitor model that is a region covering at least a part of the robot (Page 473, Section 4, Paragraph 1 defines a tool capsule as a continuous volume between two spheres at which centers are starting and ending points with Fig. 2 showing the capsule covering the tool); 
defining a monitor region  (Page 472, Section 3.3 discusses a Cartesian monitoring space divided into a working space and a protected space where the working space is the three dimensional area to perform the specific task); 
transforming a position of a definition point that is an arbitrary point contained in the robot monitor model into a position of the definition point in a coordinate system different from the coordinate system for the robot (Page 474, Section 4.1 discusses transforming a point in the base coordinate system (the robot coordinate system) to a point in the Cartesian monitoring space using a rotation matrix); 
determining whether or not the robot monitor model is put into contact with a boundary surface of the monitor region by using the transformed position of the definition point (Page 474, Section 4.2 discusses comparing the transformed points with the minimum and maximum values that define the Cartesian working space within the monitoring space to determine if the boundary around the robot has exceeded the boundary of the Cartesian working space); and 
stopping motion of the robot on condition that the robot monitor model is put into contact with the boundary surface (Page 473, Section 4, paragraph 2 discusses an 
Baek teaches a system in which the coordinate system of the robot could be parallel to the monitored coordinate system. If the coordinate systems were parallel, then the transformation equation as described on page 474 would use a much simpler matrix because there would be no rotational elements only translation. It does not explicitly teach the coordinate system of the robot being parallel to the monitored coordinate system. Miyake teaches the coordinate system of the robot being parallel to the monitored coordinate system (Col. 11, lines 10-24 discuss using a coordinate system of a robot where two out of three of the axes are parallel to a coordinate system that the robot is acting on).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the use of coordinate systems of Baek and modify it with the use of parallel coordinate systems of Miyake as Miyake teaches that this simplifies the embodiment by requiring only a transformation by a translational movement which would provide a simpler equation to transform the coordinate systems creating a system that requires less computational power. 

Regarding claim 2, Baek teaches a robot (Page 471, Section 2, Paragraph 1 discusses a robot safety function) comprising: 
a robot body (Page 471, Section 2, Paragraph 1 discusses a robot safety function consisting of a manipulator and a robot controller); and 
a control device to control the robot body (Page 471, Section 2, Paragraph 1 discusses a robot safety function consisting of a manipulator and a robot controller), 
the control device executing steps comprising: 
defining a robot monitor model that is a region covering at least a part of the robot body (Page 473, Section 4, Paragraph 3 defines a tool capsule as a continuous volume between two spheres at which centers are starting and ending points with Fig. 2 showing the capsule covering the tool); 
defining a monitor region  (Page 472, Section 3.3 discusses a Cartesian monitoring space divided into a working space and a protected space where the working space is the three dimensional area to perform the specific task); 
transforming a position of a definition point that is an arbitrary point contained in the robot monitor model into a position of the definition point in a coordinate system different from the coordinate system for the robot (Page 474, Section 4.1 discusses transforming a point in the base coordinate system (the robot coordinate system) to a point in the Cartesian monitoring space using a rotation matrix); 
determining whether or not the robot monitor model is put into contact with a boundary surface of the monitor region by using the transformed position of the definition point (Page 474, Section 4.2 discusses comparing the transformed points with the minimum and maximum values that define the Cartesian working space within the monitoring space to determine if the boundary around the robot has exceeded the boundary of the Cartesian working space); and 
stopping motion of the robot body on condition that the robot monitor model is put into contact with the boundary surface (Page 473, Section 4, paragraph 2 discusses an emergency stop being executed if it is determined that the boundary of the tool capsule is not within the boundary of the working space).
Baek teaches a system in which the coordinate system of the robot could be parallel to the monitored coordinate system. If the coordinate systems were parallel, then the transformation equation as described on page 474 would use a much simpler matrix because there would be no rotational elements only translation. It does not explicitly teach the coordinate system of the robot being parallel to the monitored coordinate system. Miyake teaches the coordinate system of the robot being parallel to the monitored coordinate system Col. 11, lines 10-24 discuss using a coordinate system of a robot where two out of three of the axes are parallel to a coordinate system that the robot is acting on).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the use of coordinate systems of Baek and modify it with the use of parallel coordinate systems of Miyake as Miyake teaches that this simplifies the embodiment by requiring only a transformation by a translational movement which would provide a simpler equation to transform the coordinate systems creating a system that requires less computational power. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Baek (KR 20140015802) is a patent application for the system .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/D.M.J./           Examiner, Art Unit 3666                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666